DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 1576695 filed on 04/01/2017.
Status of Claims
	Claims 1-13, 15, 16, and 18-20 are pending.
	Claims 14 and 17 have been cancelled.

Election/Restrictions
Applicant elected Species 3 (Figures 1Q) and Sub-Species A (Figures 1R-3) with traverse on 10/04/2021
.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/29/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15, are rendered indefinite by the requirement of different values of elastic modulus based on the loading directions. Elastic modulus is defined by Webster’s dictionary as “the ratio of the force exerted upon a substance or body to the resultant deformation”.  An elastic modulus of a structure does not change based on a loading angle because it is determined based on actual structure.  The actual structure does not change when loaded from different angles.  Even if a portion is not visible based on the loading direction or angle it is still there.  The structure remains unchanged and its elastic modulus is therefore unchanged.
	Claim 3 remains rendered indefinite because the claim amendments and most recent arguments still fail to define or identify any actual cuboid structure within the elected embodiment.  Figure 1Q has numerous triangles and/or pyramids compiled to form what appear to be sub-unit cells, but none of them actually form a cuboid shape.  There are no actual cubes or any portions that could be called substantially cubic or cuboids.  
	Claim 12 remains rendered indefinite by the requirement for the porous lattice structure  to have “one of” a design or actual elastic modulus.  Elastic modulus is defined by Webster’s dictionary as “the ratio of the force exerted upon a substance or body to the resultant deformation”.  An elastic modulus of a structure does not change based on the viewing angle because it is determined based on actual structure.  The actual structure does not change when viewed from different angles.  Even if a portion is not visible it is still there.  Furthermore it is impossible to build a structure to perfectly match a calculated design elastic modulus because of human error and material impurities.  Therefore regardless of the loading direction the porous lattice structure identified by claim 12 will inherently have an actual elastic modulus.  It is unclear how the lattice structure could ever have a design elastic modulus and even if it did that would mean the design and actual elastic modulus are equal.  However if they are equal then the porous lattice structure could not comprise “one of” them.
	Claims 19 and 20 remain indefinite because the applicant still has failed to provide any specifics as to how the volume of the bounds of the 3D material or the volume of the voids are determined.  There is no guidance as to either volume because all that is known and shown in the implant body.  We do not know if the overall volume of the bounds is for example a sphere or a cube surrounding the implant.  Without defining the shape and location of the bounds there are an infinite number of possibilities of values for the ratios.  For example the bounds could hug the perimeter of the implant tightly or be offset from the implant.  This would result in drastically different dimensions to the voids.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Hunt US 2014/0121776 A1.
Hunt discloses the same invention being a porous lattice structure comprising a plurality of repeating cell units and a plurality of sub unit cells.  Hunt discloses a plurality of implants with a variety of struts and repeating shapes.  Since the claims fail to specify what makes up or differentiates a sub unit the examiner is calling identifiable portions with connected struts the sub unit cells.  Specifically Hunt discloses sub units in Figure 3B that define a volume having a plurality of nodes connected by struts (dark lines and end points) and a plurality of rhombic openings (larger openings shown in Figures 4A-B).  The plurality of faces are defined as the outer rounded surfaces of each strut.
In regards to the two loading angles the applicant fails to quantify the loading directions in any manner within the claims.  It is unclear if the structure is loaded into the implant site, a delivery device, or even a storage container.  Furthermore the structure of Hunt is fully capable of being loaded in an almost infinite number of loading directions depending on what it is being loaded into.  Finally, as explained in the 112 rejection above the elastic modulus does not vary based on the orientation of an object.  Therefore there are at least two different loading angles which will read upon the claimed varied elastic modulus in the same manner as the applicant’s own invention.

In regards to claim 2 the broadly claimed sub units permit selection of any combination of portion of struts of Hunt.  Therefore any adjacent 6 strut surfaces can be identified as reading on the 6 faces.
In regards to claim 3 and in view of the 112 rejection above, the volume of Hunt is considered to be as cuboid as the applicant’s elected embodiment.
In regards to claims 3-6, Figure 3B shows a pair of square bipyramids with at least 8 faces.
In regards to claims 7-10 and 18, the struts of Hunt inherently extend along strut directions which intersect at the corner vertices thereby defining vertices angles.  In regards to claim 10, the implant of Hunt can be loaded at any angle resulting in it being configured to be perpendicular to the vertex internal angle.  In regards to claims 13, this further enables a plurality of additional loading directions offset from the first direction. In regards to claim 18 the larger angles of the pyramids have angles ranging between 111 and 120 degrees.
In regards to claims 19 and 20, as explained in the 112 rejection above the density depends upon the outer perimeter or barrier identified.  Accordingly a theoretical volume can be identified such that the implant of Hunt results in a density of 30-38%.

Allowable Subject Matter
Claims 11, 15, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
In regards to the prior art rejection the applicant argues that Hunt does not disclose or envisage a porous lattice structure comprising a "first loading direction," and "a second loading direction... oriented at an angle offset from the first loading direction," in which "an elastic modulus of the porous lattice structure in the first loading direction is configured to be less than an elastic modulus of the porous lattice structure in the second loading direction”.  This is not persuasive because as explained in the 112 rejection above the loading angle does not change elastic modulus of a structure.  The elastic modulus of the structure depends wholly on the shape and configuration of the structure.  
In order to advance prosecution the applicant is advised to clarify how an elastic modulus can change based on the use or angle of a device.  Additionally the applicant is advised to amend the independent claim to positively define a range of the elastic modulus for the implant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774